         Case 1:19-cv-04512-AJN Document 138 Filed 05/21/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



IN RE DYNAGAS LNG PARTNERS LP                     No. 1:19-cv-04512 (AJN)
SECURITIES LITIGATION



        DECLARATION OF ANDREW J. ENTWISTLE IN SUPPORT OF
   PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT,
  APPROVAL OF FORM OF CLASS NOTICE, AND A HEARING DATE FOR FINAL
                     APPROVAL OF SETTLEMENT

              I, ANDREW J. ENTWISTLE, hereby declare:

       1.     I am a partner at the law firm of Entwistle & Cappucci LLP, counsel for Plaintiffs

and Court-appointed Lead Counsel. I am admitted to practice before this Court.

       2.     I respectfully submit this declaration in support of Lead Plaintiffs’ Motion for

Preliminary Approval of Settlement, Approval of Form of Class Notice, and A Hearing Date for

Final Approval of Settlement.

       3.     The settlement is the result of extensive arm’s-length negotiations including two

all-day mediation sessions before Hon. Jose L. Linares (Ret.) and a mediator’s proposal that was

accepted by the Parties. In my judgment, it represents an excellent recovery on behalf of the

Settlement Class, and I recommend its approval.

       4.     Attached hereto as Exhibit A is a copy of the curriculum vitae of Michael A. Marek,

the expert economist who assisted Plaintiffs in developing the proposed Plan of Allocation.

       5.     Attached hereto as Exhibit B is a copy of LAARNI T. BULAN          AND   LAURA E.

SIMMONS, SECURITIES CLASS ACTION SETTLEMENTS - 2019 REVIEW AND ANALYSIS, available at

https://www.cornerstone.com/Publications/Reports/Securities-Class-Action-Settlements-2019-

Review-and-Analysis, retrieved May 20, 2021.
         Case 1:19-cv-04512-AJN Document 138 Filed 05/21/21 Page 2 of 2




       6.      Attached hereto as Exhibit C is a calculation of simplified tiered damages, based

on the allegations of the Complaint and publicly available data regarding the market for Dynagas

securities, prepared with the assistance of Plaintiffs’ expert economist, Mr. Marek.

       7.      With respect to the Claims Administrator charged with facilitating the distribution

of settlement funds pursuant to the Plan of Allocation, I recommend that A.B. Data, Ltd. (“A.B.

Data”) be appointed as the Claims Administrator for the Settlement. Lead Counsel selected A.B.

Data after reviewing the available options and undertaking a rigorous bidding process consisting

of soliciting written bids from three leading complex securities administrators.

       8.      A.B. Data has been in the business of administering class action settlement for years

and has administered hundreds of class action settlements, including some of the most notable

securities matters involving an array of complex financial instruments. A.B. Data has substantial

experience in carrying out class action notice and payment projects, and has handled the

administration of numerous complex, data-driven settlements. A.B. Data’s Firm Resume is

attached hereto as Exhibit D.

       9.      In connection with negotiations with Lead Counsel, A.B. Data has agreed to cap

the initial costs of notice and administration through the initial distribution at $195,000, excluding

broker fulfilment costs and extraordinary circumstances (e.g., Court-ordered re-noticing of the

Settlement Class).



 Dated: May 21, 2021                                   /s/ Andrew J. Entwistle
        Austin, Texas                                  Andrew J. Entwistle




                                                  2
